Citation Nr: 0733626	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1977 to January 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  This appeal was 
remanded by the Board in May 2007 for consideration of 
additional evidence by the RO.  

The veteran originally requested a Board hearing in January 
2005.  The veteran subsequently attempted to withdraw his 
request for a hearing, however, a hearing was scheduled in 
August 2006.  The veteran failed to appear for this hearing.  
To date, the veteran has not indicated a desire for another 
hearing, as such, the Board will continue with appellate 
review.   


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	A bipolar disorder did not manifest in service and is not 
otherwise related to service.  


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
January 2004, prior to the initial decision on the claim in 
June 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a March 2006 letter, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  While the timing of this 
notice was after the initial adjudication, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  The Board finds that no further notice is 
needed in this case because the Board is denying the claim 
for service connection.  As such, no disability rating or 
effective date will be assigned as a result of this decision.  
Therefore, VA is not required to provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and VA medical records.  
The Board observes that there was no VA examination conducted 
in conjunction with the issue on appeal.  Under the VCAA, VA 
is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  For reasons discussed in greater detail below, the 
Board finds that the VA medical records are sufficient to 
evaluate the veteran's claims and a VA examination is not 
required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  The Board further finds that 
the RO complied with its May 2007 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the veteran has a diagnosis of bipolar 
disorder.  The veteran was diagnosed with bipolar disorder in 
January 2003 VA treatment records.  Therefore, the first 
requirement of service connection has been met.  

Regarding the second requirement, the Board finds that there 
is no evidence of an in-service occurrence or aggravation.  
The service medical records are silent for bipolar disorder.  
The enlistment examination, treatment records and the 
separation examination are negative for a diagnosis of or 
treatment for bipolar disorder.  The veteran was 
psychiatrically evaluated as normal in all in-service 
examinations.  The Board finds that there is no evidence of 
bipolar disorder prior to service, therefore, there is no 
aggravation.   Additionally, during service and upon 
separation from service, the evidence does not indicate that 
the veteran had bipolar disorder.  The in-service treatment 
records do no reveal any signs or symptoms of bipolar 
disorder.  There was evidence of drug use and abuse in 
service, however, there is nothing to suggest that the 
veteran's drug use in service was related to bipolar 
disorder.  

Furthermore, the veteran first sought psychological treatment 
in 1988, approximately 10 years after service.  The Board has 
reviewed various treatment records dated from 1988 to 2004.  
There is no indication in the treatment records that the 
veteran's bipolar disorder manifested in service or began 
prior to separation from service.  There is nothing in the 
treatment records to suggest that the etiology of the 
veteran's bipolar disorder incurred in service.  The veteran 
also first filed a claim for service connection for bipolar 
disorder in 2003.  The lapse in time between the veteran's 
service and his initial treatment for a psychological 
disorder weighs against the veteran's claim for service 
connection.  Even on the assumption that the claimed 
disability is a psychosis, the lack of symptoms for so long 
after the presumptive period precludes a favorable 
disposition.  Maxon v. West, 12 Vet. App. 453,459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints). 

The Board finds that there was no incident in service 
indicating that a mental disorder incurred in service.  
Therefore, the Board concludes that because there is no 
evidence to relate the veteran's bipolar disorder to service, 
the claim for service connection must be denied.  

Lastly, a VA examination is not warranted as the veteran is 
not shown to have received treatment for, or a diagnosis of, 
bipolar disorder in service, and the claims file does not 
currently contain competent evidence showing that bipolar 
disorder is related to service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

Statements from the veteran, as well as from his friends and 
family have been reviewed.  The Board has considered the 
contentions of the veteran that he incurred the bipolar 
disorder in service.  Where, as here, the determinative issue 
involves a medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran, and his friends and family, are credible 
and competent to report symptoms, they do not have medical 
expertise and therefore cannot provide a competent medical 
opinion regarding diagnosis or causation of his disability.  
Id. 

As the preponderance of the evidence is against this claim, 
and the evidence is not in a state of relative equipoise 
because there is no evidence of incurrence in service, the 
benefit-of-the-doubt rule does not apply and the veteran's 
claim for service connection for bipolar disorder must be 
denied.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

Service connection for bipolar disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


